Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Cameron R. Sneddon Registration No.: 51,005 on 04/23/2021.
	
This application has been amended as follows:
Claims 1, 4-5, 9-10, 13, 15-18 and 20 are amended.
Claim 8 is cancelled.

Pending claims have been amended as follows:
1.	(Currently Amended) A method, comprising:
performing, by a processor, one or more queries on one or more sensors, for one or more data collected by the one or more sensors, at predetermined instants of time by a downhole modem operably coupled to the one or more sensors, prior to receiving a request for transmission of the one or more data from a surface modem;
receiving, by the processor, the one or more data from the one or more sensors in response to the one or more queries;
storing, by the processor, the one or more data in a buffer coupled to the downhole modem, 
receiving, by the processor, the request for transmission 
one or more data from the downhole modem to the surface modem, in response to the request for transmission
in response to the one or more data filling a storage space of the buffer so that it exceeds a threshold space, decimating, via the processor, the one or more data in the buffer.

2.	(original) The method of claim 1, wherein any two of the predetermined instants of time are spaced apart by a predetermined constant time interval.

3.	(original) The method of claim 1, wherein the buffer is a fixed-size buffer.

4.	(Currently Amended) The method of claim 1, wherein transmitting the one or more data from the downhole modem to the surface modem comprises passing at least a portion of the one or more data in the buffer to the surface modem.

5.	(Currently Amended) The method of claim 1, wherein the buffer has a first section and a second section, wherein the one or more data that have been previously passed to the surface modem are stored in the first section the one or more data queried from the one or more sensors but not passed to the surface modem are stored in the second section 

6.	(original) The method of claim 1, wherein the downhole modem is an acoustic modem.

7.	(original) The method of claim 4, wherein the buffer is stored in a non-transitory processor readable medium of the downhole modem.



9. 	(Currently Amended) A downhole device comprising:
one or more processors coupled to a downhole modem configured to:
query one or more sensors for one or more sensor data at a first periodic interval; and receive the one or more sensor data from the one or more sensors,
receive a request for transmission from a surface modem and transmit the one or more sensor data to the surface modem, in response to the request for transmission,
wherein the one or more processors configured so that it queries the one or more sensors independent of receiving the request for transmission; and
a buffer coupled to the downhole modem configured to store the one or more sensor data, wherein, in response to the one or more sensor data filling a storage space of the buffer so that it exceeds a threshold space, the one or more processors are configured to decimate the one or more sensor data in the buffer.

10.	(Currently Amended) The downhole device of claim 9, wherein in response to the one or more sensor data filling the storage space of the buffer so that it exceeds the threshold space, the one or more processors are configured to query the one or more sensors for the one or more sensor data at a second periodic interval.

11.	(previously presented) The downhole device of claim 10, wherein the second periodic interval is longer than the first periodic interval.

12.	(previously presented) The downhole device of claim 9, wherein the downhole device comprises an acoustic modem.

13.	(previously presented) The downhole device of claim 9, further comprising a transceiver assembly configured to transmit the one or more sensor data by generating acoustic signals in a material of a drill pipe.

14.	(previously presented) The downhole device of claim 9, wherein the one or more sensors comprise a pressure gauge, a fluid flow meter, a downhole fluid analyzer, or a combination thereof.

15.	(Currently Amended) A system comprising:
one or more sensors configured to take measurements in a wellbore and generate sensor data based at least in part on the measurements;
one or more processors configured to query the one or more sensors for the sensor data; 
a transceiver assembly configured to send the sensor data to a surface controller; and a buffer comprising a first buffer the sensor data in the first buffer the sensor data in the second buffer 

16.	(Currently Amended) The system of claim 15, wherein maintaining the first amount of the sensor data less than the second amount of the sensor data comprises maintaining a first time span corresponding to the first amount of the sensor data in the first buffer less than a second time span corresponding to the second amount of the sensor data in the second buffer 

17.	(Currently Amended) The system of claim 15, wherein the one or more processors are configured to empty the second buffer 

18.	(Currently Amended) The system of claim 17, wherein the one or more processors are configured to move the sensor data in the first buffer 

19.	(previously presented) The system of claim 15, wherein the transceiver assembly is configured to be coupled to a drill pipe or a casing of the wellbore.

20.	(Currently Amended) The system of claim 15, wherein the one or more processors are configured to decimate the first amount of the sensor data in the first buffer the sensor data in the second buffer the sensor data in first buffer 

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a method, comprising: performing, by a processor, one or more queries on one or more sensors, for one or more data collected by the one or more sensors, at predetermined instants of time by a downhole modem operably coupled to the one or more sensors, prior to receiving a request for transmission of the data from a surface modem; receiving, by the processor, the one or more data from the one or more sensors in response to the one or more queries; and in response to one or more data filling, a storage space of the buffer so that it exceeds a threshold space, decimating, via the processor, the one or more data in the buffer.
US2009/0066535A1 to Patel discloses a method, comprising: performing, by a processor, on one or more sensors, for one or more data collected by the one or more sensors (fig 1A:116&146, par[0055]); receiving, by the processor, one or more data from one or more sensors (par[0055]); storing, by the processor, the one or more data in a buffer coupled to the downhole modern (par[0055]); receiving, by the processor, the request for transmission of the data from the surface modem (par[0055]); and transmitting the data from the downhole modem to the surface modem, in response to the request for transmission (par[0055]).
Patel does not explicitly disclose the method, comprising: performing, by a processor, one or more queries on one or more sensors, for one or more data collected by the one or more sensors, at predetermined instants of time by a downhole modem operably coupled to the one or more sensors, prior to receiving a request for transmission of the data from a surface modem; receiving, by the processor, the one or more data from the one or more sensors in response to the one or more queries; and in response to one or more data filling, a storage space of the buffer so that it exceeds a threshold space, decimating, via the processor, the one or more data in the buffer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685